

116 HR 695 IH: To redesignate the Hudson River Valley National Heritage Area as the Maurice D. Hinchey Hudson River Valley National Heritage Area, and for other purposes.
U.S. House of Representatives
2019-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 695IN THE HOUSE OF REPRESENTATIVESJanuary 22, 2019Mr. Sean Patrick Maloney of New York (for himself, Mr. King of New York, Mr. Espaillat, Mr. Higgins of New York, Mr. Serrano, Miss Rice of New York, Mr. Morelle, Mr. Zeldin, Ms. Meng, Mr. Tonko, Mr. Katko, Mr. Delgado, Mr. Engel, Ms. Velázquez, Mr. Jeffries, Mr. Suozzi, Mr. Rose of New York, Mr. Brindisi, Mr. Reed, Mrs. Carolyn B. Maloney of New York, Ms. Clarke of New York, Ms. Ocasio-Cortez, Mr. Collins of New York, Ms. Stefanik, Mr. Meeks, Mrs. Lowey, and Mr. Nadler) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo redesignate the Hudson River Valley National Heritage Area as the Maurice D. Hinchey Hudson
			 River Valley National Heritage Area, and for other purposes.
	
		1.Redesignation of heritage area
 (a)RedesignationThe Omnibus Parks and Public Lands Management Act of 1996 (16 U.S.C. 461 note; Public Law 104–333) is amended by striking Hudson River Valley National Heritage Area each place it appears and inserting Maurice D. Hinchey Hudson River Valley National Heritage Area.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the heritage area referred to in subsection (a) shall be deemed to be a reference to the Maurice D. Hinchey Hudson River Valley National Heritage Area.
			